Mr. Justice Wolf
delivered the opinion of the court.
This was a motion to dismiss an appeal (1) because there was no certificate of the notice of appeal, (2) because the certificate of the secretary of the district court, sending up the transcript, did not show that he was certifying the judgment roll and that the case appealed was not sufficiently identified by reference merely to its number, namely, No. 323.
In all these matters there is enough in the record to permit the appellant to certify up defective matters or to show that this court in fact had jurisdiction by a proper notification and appeal. This the court will generally do when the party is proceeding in good faith.
More particularly, however, the record shows that the appellee was in fact notified of the appeal, as he acknowledges such a notice. To be sure the appellant should present to this court a certificate of the notice of the appeal.
Otherwise the record clearly shows that No. 323 is the case the appellant tried in the District Court of Ponce; that the secretary is sending up the papers forming the judgment roll without specifically naming them so. Gertum est quod certrnn reddi potest.
The motion will be overruled and appellant allowed permission to have a copy of the original notice of appeal certified to this court.